Exhibit 10.1

EXECUTION COPY

SECOND AMENDMENT AGREEMENT dated as of October 1, 2009 (this “Amendment”), to
the Credit Agreement dated as of August 20, 2004, as amended and restated as of
April 2, 2009 and effective as of the First Restatement Effective Date (as
defined below) (as so amended and restated, the “Existing Credit Agreement”),
among BLOCKBUSTER INC., a Delaware corporation (the “Borrower”), the LENDERS
party thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative
Agent and Collateral Agent, and the other parties thereto.

WHEREAS, the Borrower plans to issue senior secured notes due 2014 (the “Senior
Secured Notes”), a portion of the proceeds of which will be used to prepay all
Loans outstanding under the Existing Credit Agreement, all accrued and unpaid
interest thereon and all other amounts then due and payable under the Existing
Credit Agreement;

WHEREAS, in connection with such prepayment, all Commitments under the Existing
Credit Agreement will be terminated, but the Letters of Credit issued thereunder
will remain outstanding;

WHEREAS, the Secured Parties’ security interest in the Collateral (other than
the LC Cash Collateral Account and the LC Cash Collateral) will be released upon
such prepayment, but the Issuing Banks Agent, the Issuing Banks and the
Administrative Agent will continue to have a security interest in the LC Cash
Collateral Account and the LC Cash Collateral;

WHEREAS, following the prepayment of all Loans under the Existing Credit
Agreement and the termination of all Commitments thereunder, the parties hereto
will be the sole parties to the Existing Credit Agreement; and

WHEREAS, in connection with the foregoing, the Borrower has requested that the
Issuing Banks and the other parties hereto agree to amend the Existing Credit
Agreement to be in the form of Exhibit A hereto;

NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, each Issuing Bank, the Administrative Agent and the
Issuing Banks Agent hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined or
ascribed a specified meaning herein (including the preliminary statements
hereto) have the meanings assigned to them in the Restated Credit Agreement (as
defined below) or, if not defined therein, in the Existing Credit Agreement.

SECTION 2. Amendment and Restatement. Effective as of the Second Restatement
Effective Date, (i) the Existing Credit Agreement is hereby amended and restated
to be in the form of Exhibit A hereto (the Existing Credit Agreement, as so
amended and restated, being referred to as the “Restated Credit Agreement”) and
(ii) Schedule 2.01 attached hereto is hereby incorporated as Schedule 2.01 to
the Restated Credit Agreement.



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. The Borrower hereby represents and
warrants to each other party hereto that, as of the Second Restatement Effective
Date (as defined below):

(a) this Amendment (i) has been duly authorized by all necessary corporate or
other organizational and, if required, stockholder action of the Borrower,
(ii) has been duly executed and delivered by the Borrower and (iii) constitutes
a legal, valid and binding obligation of the Borrower, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and

(b) (i) after giving effect to this Amendment, no Default has occurred and is
continuing and (ii) the representations and warranties of the Borrower set forth
in the Restated Credit Agreement and the other Loan Documents are true and
correct in all material respects as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

SECTION 4. Effectiveness of this Amendment. This Amendment and the amendment and
restatement of the Existing Credit Agreement as set forth in Section 2 hereof
shall become effective as of the first date (such date being referred to as the
“Second Restatement Effective Date”) on which each of the following conditions
shall have been satisfied:

(a) the Administrative Agent (or its counsel) shall have received from the
Borrower, each Issuing Bank and the Issuing Banks Agent either (i) a counterpart
of this Amendment signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Amendment) that such
party has signed a counterpart of this Amendment;

(b) the Administrative Agent shall have received a favorable written opinion
(dated the Second Restatement Effective Date and addressed to the Administrative
Agent, each Issuing Bank and the Issuing Banks Agent) of Kirkland & Ellis LLP,
counsel for the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent;

(c) the Administrative Agent shall have received documents and certificates
relating to the organization, existence and good standing of the Borrower and
the authorization of the Loan Documents and transactions contemplated hereby,
all in form and substance reasonably satisfactory to the Administrative Agent;

 

2



--------------------------------------------------------------------------------

(d) the representations and warranties of the Borrower set forth in Section 3
hereof shall be true and correct as of the Second Restatement Effective Date,
and the Administrative Agent shall have received a certificate, dated the Second
Restatement Effective Date and signed by a Financial Officer or the chief
executive officer of the Borrower, confirming the accuracy thereof, which shall
be in form and substance reasonably satisfactory to the Administrative Agent;

(e) the Administrative Agent shall have received all amounts due and payable to
the Administrative Agent on or prior to the Second Restatement Effective Date
pursuant to the Loan Documents, including reimbursement of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document;

(f) the Borrower shall have (i) received an aggregate amount of Net Proceeds
from the issuance of Senior Secured Notes that is no less than the sum of the
aggregate principal amount of Revolving Loans and Term Loans outstanding
immediately prior to giving effect to the Restated Credit Agreement,
(ii) prepaid all Revolving Loans and Term Loans in accordance with the Existing
Credit Agreement, including payment of all accrued and unpaid interest thereon,
and all other amounts then due and payable under the Existing Credit Agreement
and (iii) terminated all Commitments under the Existing Credit Agreement; and

(g) the Administrative Agent shall have received, for account of the Issuing
Banks entitled thereto, the Amendment Fees required to be paid pursuant to
Section 5 hereof.

The Administrative Agent shall notify the Borrower, the Issuing Banks Agent and
the Issuing Banks of the Second Restatement Effective Date, and such notice
shall be conclusive and binding.

SECTION 5. Fees. The Borrower agrees to pay to the Administrative Agent, for the
account of each Issuing Bank that delivers to the Administrative Agent (or its
counsel) an executed counterpart hereof (or a facsimile transmission of a signed
signature page of this Amendment) on or prior to 12:00 noon, New York City time,
on September 24, 2009, an amendment fee (the “Amendment Fee”) in an amount equal
to 0.50% of the aggregate amount of such Issuing Bank’s LC Exposure as of such
date. The Amendment Fee shall be payable on, and subject to the occurrence of,
the Second Restatement Effective Date.

SECTION 6. Release of Certain Collateral. The parties hereto hereby agree that,
notwithstanding anything to the contrary in the Existing Credit Agreement or any
Loan Document (as defined in the Existing Credit Agreement), (a) the Guarantees
made in the Collateral Agreement, and all security interests granted in favor of
the Collateral Agent under the Collateral Agreement, the Security Agreement,
each Foreign Pledge Agreement, each Mortgage, each Account Control Agreement and
each other Security Document, shall terminate on the Second Restatement
Effective Date (and each

 

3



--------------------------------------------------------------------------------

Issuing Bank hereby authorizes the Collateral Agent to execute and deliver to
the Borrower, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence such termination) and (b) on the Second
Restatement Effective Date, each Security Document in effect on such date (other
than, for the avoidance of doubt, any agreement providing, or purporting to
provide, “control” in accordance with the applicable Uniform Commercial Code for
the purposes of perfection of any Lien in favor of the Issuing Banks Agent, or
any of its sub-agents, for the benefit of the Issuing Banks over the LC Cash
Collateral Account or the LC Cash Collateral) shall terminate and cease to be in
force and effect, in each case except as to the provisions thereof that by their
terms survive and remain in full force and effect notwithstanding the
termination of any such agreement (and each Issuing Bank hereby authorizes the
Collateral Agent and the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence such termination). For the avoidance of doubt,
nothing herein shall be deemed to authorize (or to constitute) the termination
or release of any security interests granted in favor of the Issuing Banks
Agent, or any of its sub-agents, in the LC Cash Collateral Account or the LC
Cash Collateral under the Existing Credit Agreement and the other Loan
Documents, which shall continue in full force and effect pursuant to the
Restated Credit Agreement and the Loan Documents referenced in the parenthetical
in clause (b) above.

SECTION 7. Effect of this Amendment. (a) It is the express intent of the parties
hereto that, notwithstanding anything to the contrary in the Existing Credit
Agreement, the Existing Credit Agreement be amended and restated pursuant to
this Amendment on the Second Restatement Effective Date to be in the form of the
Restated Credit Agreement and, as so amended and restated, continue as a legal,
valid and binding obligation of the parties hereto, enforceable against them in
accordance with their terms, including, without limitation, in respect of the
grant by the Borrower of security interests in the LC Cash Collateral Account
and the LC Cash Collateral, as more fully set forth in Section 2.01(h) of the
Restated Credit Agreement and other applicable provisions of the Loan Documents.
In furtherance of, and without limiting, the foregoing, each party hereto agrees
that (i) the rights and obligations of the parties hereto in respect of the
Letters of Credit, and in respect of all other matters set forth herein or in
Exhibit A hereto, shall, on and after the Second Restatement Effective Date, be
governed by this Amendment and the agreement in the form of Exhibit A hereto,
(ii) the security interests granted in favor of the Issuing Banks Agent, or any
of its sub-agents, in the LC Cash Collateral Account and the LC Cash Collateral
under the Existing Credit Agreement and the other Loan Documents (as defined in
the Existing Credit Agreement) shall continue in full force and effect (and are
hereby affirmed and confirmed by the Borrower) notwithstanding the prepayment of
the Loans in connection herewith and all other amounts then due and payable
under the Existing Credit Agreement and shall, on and after the Second
Restatement Effective Date, be governed by this Amendment and the agreement in
the form of Exhibit A hereto and (iii) nothing herein shall extinguish the
obligations of the Borrower outstanding under the Existing Credit Agreement or
the other Loan Documents, or be construed as a substitution or novation of any
obligation of the Borrower under the Existing Credit Agreement or any other Loan
Document, all of which shall remain in full force and effect, in each case
except as amended hereby.

 

4



--------------------------------------------------------------------------------

(b) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Administrative Agent, the Issuing Banks
Agent or the Issuing Banks under the Existing Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document, all of which, as amended
hereby, are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Restated Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall constitute a Loan Document.

(c) On and after the Second Restatement Effective Date, any reference to the
Existing Credit Agreement in any Loan Document shall mean such Existing Credit
Agreement as amended and restated hereby, and any reference in any Loan Document
to a Section of the Existing Credit Agreement shall be deemed to be a reference
to the corresponding Section of the Existing Credit Agreement, as applicable, as
amended and restated hereby.

SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP.

SECTION 9. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 10. Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of New York.

SECTION 11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

5



--------------------------------------------------------------------------------

SECTION 12. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their authorized officers as of the date first above written.

 

BLOCKBUSTER INC., by     Name:   Title:  

 

JPMORGAN CHASE BANK, N.A., as the

Administrative Agent, an Issuing Bank and

the Issuing Banks Agent,

by     Name:   Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDMENT AGREEMENT

RELATING TO THE CREDIT AGREEMENT OF

BLOCKBUSTER INC.

Name of Issuing Bank

 

 

by     Name:   Title:  

For any Issuing Bank requiring a second signature block:

 

by     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

CREDIT AGREEMENT

dated as of August 20, 2004,

 

as amended and restated as of April 2, 2009, and

effective as of the First Restatement Effective Date and

as further amended and restated as of October 1, 2009, and

effective as of the Second Restatement Effective Date,

among

BLOCKBUSTER INC.,

The ISSUING BANKS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Issuing Banks Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

Definitions

 

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Terms Generally    8 ARTICLE II The Credits

SECTION 2.01.

   Letters of Credit    8

SECTION 2.02.

   Fees    13

SECTION 2.03.

   Default Interest    13

SECTION 2.04.

   Increased Costs    14

SECTION 2.05.

   Taxes    15

SECTION 2.06.

   Payments Generally    16

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

   Organization; Powers    17

SECTION 3.02.

   Authorization; Enforceability    17

SECTION 3.03.

   Governmental Approvals; No Conflicts    17

SECTION 3.04.

   Litigation Matters    18

SECTION 3.05.

   Use of Proceeds    18

SECTION 3.06.

   Senior Indebtedness    18

SECTION 3.07.

   Security Interest    18

ARTICLE IV

 

Conditions

 

SECTION 4.01.

   Second Restatement Effective Date    18

SECTION 4.02.

   Each Credit Event    18

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01.

   Notices of Material Events    19

SECTION 5.02.

   Information Regarding Collateral    19

 

i



--------------------------------------------------------------------------------

SECTION 5.03.

   Existence    19

SECTION 5.04.

   Further Assurances    19

ARTICLE VI

 

Negative Covenant

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.

   Events of Default    20

SECTION 7.02.

   Remedies upon Event of Default    22

SECTION 7.03.

   Issuing Banks Agent Appointed Attorney-in-Fact    22

ARTICLE VIII

 

The Agents

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.

   Notices    27

SECTION 9.02.

   Waivers; Amendments    27

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver    28

SECTION 9.04.

   Successors and Assigns    30

SECTION 9.05.

   Survival    30

SECTION 9.06.

   Counterparts; Integration; Effectiveness    31

SECTION 9.07.

   Severability    31

SECTION 9.08.

   Right of Setoff    31

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process    31

SECTION 9.10.

   WAIVER OF JURY TRIAL    32

SECTION 9.11.

   Headings    32

SECTION 9.12.

   Confidentiality    32

SECTION 9.13.

   Patriot Act    33

SECTION 9.14.

   No Fiduciary Relationship    33

SECTION 9.15.

   Release of Security Interests    33

 

ii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 20, 2004, as amended and restated as of
April 2, 2009, and effective as of the First Restatement Effective Date (as
defined below) and as further amended and restated as of October 1, 2009, and
effective as of the Second Restatement Effective Date (as defined below), among
BLOCKBUSTER INC., the ISSUING BANKS party hereto and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Issuing Banks Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Additional Security Agreements” means any agreement (other than this Agreement)
executed and delivered by the Borrower pursuant to which any security interest
in the LC Cash Collateral Account or any LC Cash Collateral is created, or is
purported to be created, in favor of the Issuing Banks Agent (or any of its
sub-agents) for the benefit of the Issuing Banks.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate LC Obligations” means, at any time, the sum of (a) the aggregate LC
Exposure of all the Issuing Banks at such time, (b) the aggregate amount at such
time of any accrued but unpaid interest hereunder in respect of LC Disbursements
and (c) the aggregate amount at such time of any accrued but unpaid Issuing Bank
Fees.

“Agreement” means this Credit Agreement, as modified, amended or restated from
time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00%, (c) the rate per annum appearing
on the Reuters “LIBOR01” screen displaying British Bankers’ Association Interest
Settlement Rates (or on any successor or substitute screen provided by Reuters,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently



--------------------------------------------------------------------------------

provided on such screen, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to such day for deposits in dollars with a
maturity of one month, plus 1.00%, and (d) 4.50%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the interest rate referred to in clause (c) above shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the interest rate referred to in clause (c) above, as the case
may be.

“Borrower” means Blockbuster Inc., a Delaware corporation.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Original Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority having
regulatory or supervisory authority over banks or other financial institutions
after the Original Effective Date or (c) compliance by any Issuing Bank (or, for
purposes of Section 2.04(b), by such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority having regulatory or supervisory authority
over banks or other financial institutions made or issued after the Original
Effective Date.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“dollars” or “$” refers to lawful money of the United States of America.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction (or any political subdivision thereof) under the laws of which (or
of a political subdivision of which) such recipient is organized or in which its
principal office is located and (b) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction
described in clause (a) above.

 

2



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Credit Agreement dated as of August 20,
2004, as amended and restated as of November 4, 2005, and as further amended and
restated as of April 2, 2009 and effective as of the First Restatement Effective
Date, among the Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent and Collateral Agent, and the other parties thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

“First Amendment Agreement” means the Amendment Agreement dated as of April 2,
2009, among the Borrower, the lenders party thereto, the Issuing Banks, the
Issuing Banks Agent and the Administrative Agent.

“First Restatement Effective Date” has the meaning assigned to such term in the
First Amendment Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, consistently applied.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Issuing Bank Fees” means the issuing bank fees payable to the Issuing Banks
pursuant to Section 2.02(a).

“Issuing Banks” means JPMorgan Chase Bank, N.A., Credit Suisse First Boston,
Citicorp North America, Inc. and Wachovia Bank, National Association, in each
case in its capacity as an issuer of one or more Letters of Credit.

 

3



--------------------------------------------------------------------------------

“Issuing Banks Agent” means JPMorgan Chase Bank, N.A., in its capacity as the
issuing banks’ agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“LC Cash Collateral” means all Financial Assets held in or credited to the LC
Cash Collateral Account, all Security Entitlements in respect thereof and all
funds on deposit in or credited to the LC Cash Collateral Account, and all
Proceeds of any of the foregoing. For purposes hereof, the terms “Financial
Assets”, “Security Entitlements” and “Proceeds” have the meaning assigned
thereto in the Uniform Commercial Code.

“LC Cash Collateral Account” means (a) the blocked deposit account established
by the Borrower with JPMorgan Chase Bank, N.A., as the Issuing Banks Agent,
prior to the First Restatement Effective Date to be the “LC Cash Collateral
Account” hereunder or, in the event a successor Issuing Banks Agent shall have
been appointed pursuant to Article VIII, a blocked deposit account established
by the Borrower with such successor Issuing Banks Agent to be the “LC Cash
Collateral Account” hereunder, and (b) each deposit or other account that is
deemed to be an “LC Cash Collateral Account” pursuant to Article VIII.

“LC Cash Collateral Deficiency” shall exist at any time if the LC Cash
Collateral Value at such time shall be less than 105.00% of the aggregate LC
Exposure of all the Issuing Banks at such time, and the amount of such
deficiency shall be the amount of the LC Cash Collateral Deficiency at such
time.

“LC Cash Collateral Excess” shall exist at any time if the LC Cash Collateral
Value at such time shall exceed by more than 5.00% the Aggregate LC Obligations
at such time, and the amount of such excess shall be the amount of the LC Cash
Collateral Excess at such time.

“LC Cash Collateral Value” means, at any time, the value of all funds on deposit
in or credited to the LC Cash Collateral Account at such time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, with respect to any Issuing Bank at any time, the sum of
(a) the aggregate undrawn amount of all Letters of Credit issued by such Issuing
Bank that are outstanding at such time and (b) the aggregate amount of all LC
Disbursements made by such Issuing Bank to the extent such LC Disbursements have
not yet been reimbursed by or on behalf of the Borrower at such time.

“LC Termination Date” means (a) with respect to each Letter of Credit issued by
JPMorgan Chase Bank, N.A., in its capacity as an Issuing Bank, May 31, 2012, and
(b) with respect to each Letter of Credit issued by any other Issuing Bank,
September 30, 2010.

“Letter of Credit” means each letter of credit issued pursuant to the Original
Credit Agreement prior to, and outstanding on, the Second Restatement Effective
Date that is set forth on Schedule 2.01 to the Second Amendment Agreement, as
amended, extended or renewed from time to time.

 

4



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the First Amendment Agreement, the Second
Amendment Agreement and the Additional Security Agreements.

“Material Adverse Effect” means any event, condition or circumstance that has
had or would reasonably be expected to have a material adverse effect on (a) the
business, operations, assets or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform any
of its material obligations under any Loan Document or (c) the material rights
of or benefits available to the Issuing Banks under any Loan Document.

“Material Subsidiary” means, at any date, any Subsidiary, or any group of
Subsidiaries, which (a) had aggregate revenues during the period of four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
such date in respect of which financial statements have been filed with the SEC
for the most recently ended fiscal quarter of the Borrower equal to 5% or more
of the total consolidated revenues of the Borrower and the Subsidiaries for such
period or (b) had total assets as of the last day of the most recent fiscal
quarter of the Borrower in respect of which financial statements have been filed
with the SEC for the most recently ended fiscal quarter of the Borrower equal to
5% or more of the total consolidated assets of the Borrower and the Subsidiaries
as of such date (in the case of any group of Subsidiaries taken together,
calculated on a combined basis in accordance with GAAP).

“Obligations” means the due and punctual payment by the Borrower of (a) each
payment required to be made by the Borrower hereunder in respect of any Letter
of Credit, including payments in respect of reimbursement of LC Disbursements
and interest thereon (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), when and as due, whether by
acceleration or otherwise, and (b) all other monetary obligations of the
Borrower under this Agreement and the other Loan Documents, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).

 

5



--------------------------------------------------------------------------------

“Original Credit Agreement” means the Credit Agreement dated as of August 20,
2004, as amended and restated as of November 4, 2005, and as amended prior to
the First Restatement Effective Date, among the Borrower, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent, and the other parties thereto.

“Original Effective Date” means August 20, 2004.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made by or on account of any obligation of the Borrower under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

“Permitted Encumbrances” means banker’s liens, rights of setoff or similar
rights and remedies as to deposit accounts or other funds maintained with
depository institutions; provided that such deposit accounts or funds are not
established or deposited for the purpose of providing collateral for any
indebtedness for borrowed money and are not subject to restrictions on access by
the Borrower or any Subsidiary in excess of those required by applicable banking
regulation.

“Permitted Investments” means investments in certificates of deposit, banker’s
acceptances and time deposits maturing within 360 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized or licensed under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Rata Share” means, with respect to any Issuing Bank at any time, the
product of (a) the LC Cash Collateral Value at such time and (b) a fraction the
numerator of which is the LC Exposure of such Issuing Bank at such time and the
denominator of which is the aggregate LC Exposure of all the Issuing Banks at
such time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, partners,
trustees, agents and advisors of such Person and such Person’s Affiliates.

 

6



--------------------------------------------------------------------------------

“Required Issuing Banks” means, at any time, Issuing Banks having LC Exposure
representing more than 50% of the sum of the aggregate LC Exposure of all the
Issuing Banks at such time.

“SEC” means the United States Securities and Exchange Commission.

“Second Amendment Agreement” means the Second Amendment Agreement dated as of
October 1, 2009, among the Borrower, the Issuing Banks, the Issuing Banks Agent
and the Administrative Agent.

“Second Restatement Effective Date” has the meaning assigned to such term in the
Second Amendment Agreement.

“Subordinated Debt” means the 9% Senior Subordinated Notes due 2012 in the
aggregate principal amount of $300,000,000.

“Subordinated Debt Documents” means the indenture under which the Subordinated
Debt is issued and all other instruments, agreements and other documents
evidencing or governing the Subordinated Debt or providing for any guarantee or
other right in respect thereof.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent and/or one or more subsidiaries of
the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Transactions” means the execution, delivery and performance by the Borrower of
the Loan Documents and the issuance, amendment, renewal or extension of Letters
of Credit hereunder.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“Viacom LC” means each Letter of Credit that is designated as a “Viacom LC” on
Schedule 2.01 to the Second Amendment Agreement.

 

7



--------------------------------------------------------------------------------

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles, Sections
and Schedules shall be construed to refer to Articles and Sections of, and
Schedules to, this Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

ARTICLE II

The Credits

SECTION 2.01. Letters of Credit. (a) Prior to the First Restatement Effective
Date, the Issuing Banks have issued the Letters of Credit pursuant to the
Original Credit Agreement. On and after the First Restatement Effective Date,
(i) no Issuing Bank has any obligation to issue any letter of credit pursuant to
this Agreement (it being understood that amendments, renewals and extensions of
Letters of Credit in accordance with the terms hereof shall not be deemed to be
issuances of letters of credits) and (ii) the terms and conditions of this
Agreement apply to each Letter of Credit.

(b) Amendment, Renewal or Extension of the Letters of Credit; Certain
Conditions. Subject to the terms and conditions set forth herein, the Borrower
may request an amendment, renewal or extension of any outstanding Letter of
Credit; provided, however, that the Borrower may not request an increase in the
amount of any Letter of Credit. To request the amendment, renewal or extension
of an outstanding Letter of Credit, the Borrower shall hand deliver or fax (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank, the
Administrative Agent and the Issuing Banks Agent (reasonably in advance of the
requested date of amendment, renewal or extension) a notice identifying the
Letter of Credit to be amended, renewed or extended, and specifying the
requested amendment, renewal or extension and the requested date of the
effectiveness thereof (which shall be a Business Day) and such other information
as shall be necessary to amend, renew or extend such Letter of Credit. Each
Issuing Bank agrees that, in the case of any request by the Borrower to extend
or renew any Letter of Credit issued by such Issuing Bank, such Issuing Bank
shall, subject to Section 4.02,

 

8



--------------------------------------------------------------------------------

renew or extend such Letter of Credit as so requested; provided, however, that
no Issuing Bank shall be obligated to extend or renew any Letter of Credit to a
date that does not comply with paragraph (c) of this Section. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
any Issuing Bank relating to any Letter of Credit issued by such Issuing Bank,
the terms and conditions of this Agreement shall control.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the LC Termination Date with respect to such Letter
of Credit; provided, however, that any Letter of Credit may provide for
automatic renewal on an annual basis so long as any such Letter of Credit
expires at or prior to the date that is five Business Days prior to the LC
Termination Date with respect to such Letter of Credit.

(d) Disbursements. The applicable Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Borrower, the Administrative Agent and the Issuing Banks Agent by
telephone (confirmed by fax) of such demand for payment, whether such Issuing
Bank will make an LC Disbursement thereunder and, in the event such Issuing Bank
makes such an LC Disbursement, of the making thereof and the amount of the
payment made; provided that any failure to give or delay in giving any such
notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank with respect to any such LC Disbursement.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement, the
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent, for the account of such Issuing Bank, an amount equal to such LC
Disbursement not later than (i) if the Borrower shall have received notice of
such LC Disbursement prior to 12:00 noon, New York City time, on any Business
Day, then 5:00 p.m., New York City time, on the Business Day immediately
following the day that the Borrower receives such notice or (ii) otherwise, 5:00
p.m., New York City time, on the second Business Day immediately following the
day that the Borrower receives such notice; provided, however, that the Borrower
hereby irrevocably authorizes, instructs and directs the Issuing Banks Agent,
and, on the terms and subject to the conditions set forth in paragraph (h)(ii)
of this Section, the Issuing Banks Agent hereby agrees, to make such payment on
behalf of the Borrower with the LC Cash Collateral, and, to the extent such
payment is so made, the Borrower’s obligation to make such payment shall be
discharged.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any

 

9



--------------------------------------------------------------------------------

term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the applicable Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. None of the Administrative
Agent, the Issuing Banks Agent, any Issuing Bank or any of their Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, bad faith or willful misconduct on the part of any Issuing
Bank (as determined by a court of competent jurisdiction in a final and
nonappealable judgment), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless such LC Disbursement shall have been reimbursed in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date such LC Disbursement is reimbursed in full, at the Alternate Base Rate
plus 9.00% per annum; provided that, if such LC Disbursement shall not have been
reimbursed when due pursuant to paragraph (e) of this Section, then Section 2.03
shall apply. Interest accrued pursuant to this paragraph shall be paid to the
Administrative Agent, for the account of the applicable Issuing Bank, and shall
be payable on demand or, if no demand has been made, on the date on which the
Borrower reimburses the applicable LC Disbursement in full.

 

10



--------------------------------------------------------------------------------

(h) LC Cash Collateral. (i) Pursuant to the First Amendment Agreement, prior to
the First Restatement Effective Date the Borrower established the LC Cash
Collateral Account and, on the First Restatement Effective Date, deposited into
the LC Cash Collateral Account an amount in cash equal to 105.00% of the
aggregate LC Exposure of all the Issuing Banks as of the First Restatement
Effective Date. The Issuing Banks Agent shall hold the LC Cash Collateral as
collateral for the payment and performance of the obligations of the Borrower in
respect of the Aggregate LC Obligations, and the Borrower hereby grants, as
security for the obligations of the Borrower in respect of the Aggregate LC
Obligations, to the Issuing Banks Agent, for the benefit of the Issuing Banks, a
security interest in all right, title and interest of the Borrower, whether now
owned or existing or hereafter acquired or arising, in the LC Cash Collateral
Account and the LC Cash Collateral. The Issuing Banks Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over the LC
Cash Collateral Account. Without limiting the foregoing, the Issuing Banks Agent
is hereby irrevocably authorized, instructed and directed by the Borrower to
make such withdrawals as are described in this Section or as the Issuing Banks
Agent, in its sole discretion, determines are appropriate to satisfy any of the
Aggregate LC Obligations, including obligations with respect to the payment of
interest pursuant to paragraph (g) of this Section and Issuing Bank Fees
pursuant to Section 2.02(a), and each Issuing Bank hereby acknowledges the
foregoing and agrees thereto. The Issuing Banks Agent shall invest funds on
deposit in the LC Cash Collateral Account in one or more money market deposit
accounts offered by the entity serving as the Issuing Banks Agent or, at the
discretion of the Issuing Banks Agent, any other Permitted Investment, it being
agreed that such investment shall be made at the Borrower’s risk and expense.
Interest or profits, if any, on such investment shall accumulate in such account
and be part of the LC Cash Collateral.

(ii) If an Issuing Bank shall have made an LC Disbursement, the Issuing Banks
Agent shall, not later than (A) if the Issuing Banks Agent shall have received
notice of such LC Disbursement prior to 12:00 noon, New York City time, on any
Business Day, then 5:00 p.m., New York City time, on the Business Day
immediately following the day that the Issuing Banks Agent receives such notice,
and (B) otherwise, 5:00 p.m., New York City time, on the second Business Day
immediately following the day that the Issuing Banks Agent receives such notice,
withdraw from the LC Cash Collateral Account and remit to such Issuing Bank an
amount equal to the lesser of (x) the amount of such LC Disbursement and (y) the
LC Cash Collateral Value at the time but not in excess, solely if the Issuing
Banks Agent shall have received notice from the Borrower, the Administrative
Agent or any Issuing Bank that an Event of Default has occurred and is
continuing at the time, of such Issuing Bank’s Pro Rata Share thereof at such
time; provided, however, that the Issuing Banks Agent shall not be required to
make any such withdrawal and remittance if it determines, in its sole
discretion, that it may not do so under applicable law.

(iii) In the event the Issuing Banks Agent shall have determined, based on
reports provided to the Issuing Banks Agent pursuant to paragraph (i) of this
Section, that an LC Cash Collateral Deficiency exists, the Issuing Banks Agent

 

11



--------------------------------------------------------------------------------

shall promptly inform the Borrower and the Administrative Agent thereof, and the
Borrower shall, within three Business Days of receiving such notice, deposit in
the LC Cash Collateral Account an amount in cash equal to the amount of such LC
Cash Collateral Deficiency.

(iv) In the event the Issuing Banks Agent shall have determined, based on
reports provided to the Issuing Banks Agent pursuant to paragraph (i) of this
Section, that an LC Cash Collateral Excess exists, the Issuing Banks Agent shall
promptly inform the Borrower and the Administrative Agent thereof and, unless
the Issuing Banks Agent shall have received notice from the Borrower, the
Administrative Agent or any Issuing Bank that an Event of Default has occurred
and is continuing at the time, the Issuing Banks Agent shall withdraw from the
LC Cash Collateral Account and remit to the Borrower the amount of such LC Cash
Collateral Excess; provided however, that the Issuing Banks Agent shall not be
required to make any such withdrawal or remittance if (A) the aggregate amount
of the LC Cash Collateral Excess shall not be more than $25,000 or (B) it
determines, in its sole discretion, that it may not do so under applicable law.

(i) Issuing Bank Reports. Each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent and the Issuing Banks Agent (i) reasonably prior to
the time that such Issuing Bank amends, renews or extends any Letter of Credit,
the date of such amendment, renewal or extension and the details thereof,
(ii) on each Business Day on which such Issuing Bank makes any LC Disbursement,
the date and amount of such LC Disbursement, (iii) on any Business Day on which
the Borrower fails to reimburse in full an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
unreimbursed amount of such LC Disbursement, (iv) on each day (or, if such day
is not a Business Day, on the next following Business Day) on which the LC
Exposure of such Issuing Bank shall have reduced, the amount of such reduction
and the details thereof and (v) on any other Business Day, such other
information as the Administrative Agent or the Issuing Banks Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank. The
Administrative Agent and the Issuing Banks Agent shall be entitled to rely, and
shall not incur any liability for relying, upon any information reported to it
by the Issuing Banks pursuant to this paragraph. Without limiting the foregoing,
the Issuing Banks Agent may determine the existence of any LC Cash Collateral
Deficiency or any LC Cash Collateral Excess and each Issuing Bank’s Pro Rata
Share solely on the basis of the information reported to it by the Issuing Banks
pursuant to this paragraph, and shall incur no liability for any errors in such
determination arising from any inaccuracy of such information.

(j) Cooperation. The Issuing Banks Agent shall provide to the Administrative
Agent or any Issuing Bank such information with respect to the LC Cash
Collateral Account and the LC Cash Collateral as the Administrative Agent or
such Issuing Bank may from time to time request. The Administrative Agent shall
provide to the Issuing Banks Agent such information regarding the Issuing Banks
and the Letters of Credit as the Issuing Banks Agent may from time to time
request.

 

12



--------------------------------------------------------------------------------

(k) Concerning Viacom LCs. The Borrower agrees that, without the prior written
consent of each Issuing Bank that shall have issued a Viacom LC outstanding at
the time, (i) it shall not request an extension or renewal of any Viacom LC
unless it shall have requested such an extension or renewal with respect to each
Viacom LC and (ii) it shall not request any amendment of any Viacom LC to reduce
the face amount thereof unless it shall have concurrently therewith requested
such amendments of one or more other Viacom LC to reduce the face amount thereof
as shall be required in order for the aggregate amount of such requested
reductions to be allocated among the Issuing Banks in accordance with their pro
rata share. For purposes of the foregoing, an Issuing Bank’s “pro rata share” of
any such reductions shall be determined based on the proportion the face amount
of its Viacom LC as of the First Restatement Effective Date bears to the
aggregate face amount of all the Viacom LCs as of the First Restatement
Effective Date; provided, however, that if, as a result of any drawing
thereunder since the First Restatement Effective Date, the face amount of any
Issuing Bank’s Viacom LC shall have been reduced without a corresponding
reduction in the face amount of the other Issuing Banks’ Viacom LCs, then, to
the extent such drawing shall have been reimbursed, the pro rata share of such
Issuing Bank shall be adjusted so that the aggregate amount of all the
reductions in the aggregate face amount of the Viacom LCs is allocated to the
banks, as nearly as possible, on a pro rata basis (determined as set forth
above).

SECTION 2.02. Fees. (a) The Borrower agrees to pay each Issuing Bank an issuing
bank fee, which shall accrue at the rate of 2.00% per annum on the outstanding
undrawn amount of Letters of Credit issued by such Issuing Bank during the
period from and including the First Restatement Effective Date to but excluding
the date on which there ceases to be any outstanding Letters of Credit issued by
such Issuing Bank, as well as the applicable Issuing Bank’s standard and
customary fees with respect to the amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Issuing Bank Fees accrued
through and including the last day of each calendar month shall be payable on
the third Business Day following such last day, commencing on the first such
date to occur after the First Restatement Effective Date. Any other fees payable
to the applicable Issuing Bank pursuant to this paragraph shall be payable
within 10 days after written demand. All Issuing Bank Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Issuing Banks or the Administrative Agent, as
applicable. Fees paid shall not be refundable under any circumstances.

SECTION 2.03. Default Interest. Notwithstanding anything to the contrary herein,
(a) if any LC Disbursement shall not have been reimbursed when due pursuant to
Section 2.01(e), such overdue amount shall bear interest, after as well as
before judgment, at a rate per annum equal to 2.00% plus the rate otherwise
applicable to

 

13



--------------------------------------------------------------------------------

such LC Disbursement pursuant to Section 2.01(g) and (b) if any interest or any
fee or other amount payable by the Borrower hereunder (other than any LC
Disbursement) is not paid when due, whether upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at the
Alternate Base Rate plus 11.00% per annum, from the date overdue until such
amount is paid.

SECTION 2.04. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Issuing Bank; or

(ii) impose on any Issuing Bank any other condition affecting this Agreement or
any Letter of Credit;

and the result of any of the foregoing shall be to increase the cost to such
Issuing Bank of maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Issuing Bank hereunder (whether of interest
or otherwise), then the Borrower will pay to such Issuing Bank such additional
amount or amounts as will compensate such Issuing Bank for such additional costs
incurred or reduction suffered.

(b) If any Issuing Bank determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Issuing Bank’s capital or on the capital of such Issuing Bank’s holding company,
if any, as a consequence of this Agreement or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Issuing Bank or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Issuing Bank’s policies and the policies of such Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
the Borrower will pay to such Issuing Bank such additional amount or amounts as
will compensate such Issuing Bank or such Issuing Bank’s holding company for any
such reduction suffered.

(c) A certificate of an Issuing Bank setting forth (i) the amount or amounts
necessary to compensate such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section and (ii) that is
such Issuing Bank’s customary practice, from and after the date of such
certificate, to charge its borrowers for such increased costs incurred by such
Issuing Bank shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Issuing Bank the amount shown as due
on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Issuing Bank’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 30 days prior to the date that
such Issuing Bank notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Issuing Bank’s intention to claim
compensation therefor.

 

14



--------------------------------------------------------------------------------

SECTION 2.05. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the Issuing Banks Agent and each Issuing Bank receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any Other Taxes (not already paid
pursuant to paragraph (a)(iii) of this Section) to the relevant Governmental
Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, the Issuing Banks
Agent and each Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, the Issuing Banks Agent or such Issuing Bank, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Borrower hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by the applicable Issuing Bank or the Issuing Banks Agent, or by the
Administrative Agent on its own behalf or on behalf of an Issuing Bank, shall be
conclusive absent manifest error. Notwithstanding the foregoing, the Borrower
shall have no liability pursuant to this paragraph to indemnify the
Administrative Agent, the Issuing Banks Agent or an Issuing Bank for Indemnified
Taxes or Other Taxes that were paid by the Administrative Agent, the Issuing
Banks Agent or such Issuing Bank, as the case may be, more than 90 days prior to
written demand for indemnification.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt, if any,
issued by such Governmental Authority evidencing such payment, a copy of the
return, if any, reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) If the Administrative Agent, the Issuing Banks Agent or any Issuing Bank
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to

 

15



--------------------------------------------------------------------------------

which the Borrower has paid additional amounts pursuant to this Section, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, the Issuing Banks
Agent or such Issuing Bank and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided, that
the Borrower, upon the request of the Administrative Agent, the Issuing Banks
Agent or such Issuing Bank agrees to repay the amount paid over to the Borrower
(plus any interest imposed by the relevant Governmental Authority) by the
Administrative Agent, the Issuing Banks Agent or such Issuing Bank in the event
the Administrative Agent, the Issuing Banks Agent or such Issuing Bank is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require the Administrative Agent, the Issuing Banks Agent or
any Issuing Bank to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

(f) Notwithstanding any provision of the Loan Documents to the contrary, this
Section shall be the sole provision governing indemnities and claims for
Indemnified Taxes and Other Taxes under the Loan Documents.

SECTION 2.06. Payments Generally. (a) The Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.05 or 2.05, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 12:00 noon, New York City time), on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to an Issuing Bank or the
Issuing Banks Agent as expressly provided herein and except that payments
pursuant to Sections 2.04, 2.05 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of an Issuing Bank hereunder, that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such

 

16



--------------------------------------------------------------------------------

assumption, distribute to the applicable Issuing Bank the amount due. In such
event, if the Borrower has not in fact made such payment, then such Issuing Bank
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(c) If any Issuing Bank shall fail to make any payment required to be made by it
pursuant to paragraph (b) of this Section or Section 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Issuing Bank to satisfy such Issuing Bank’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Issuing Banks that:

SECTION 3.01. Organization; Powers. The Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, has not had and would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by the Borrower are within the Borrower’s corporate or other organizational
powers and have been duly authorized by all necessary corporate or other
organizational and, if required, stockholder action. Each of the First Amendment
Agreement and the Second Amendment Agreement has been duly executed and
delivered by the Borrower, and the First Amendment Agreement, the Second
Amendment Agreement and this Agreement constitute, and each other Loan Document
constitutes or, when executed and delivered by the Borrower will constitute, a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or

 

17



--------------------------------------------------------------------------------

made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) do not and will not violate any
applicable law or regulation or order of any Governmental Authority (except
where such violation has not resulted, and would not reasonably be expected to
result in, a Material Adverse Effect) or the charter, by-laws or other
organizational documents of the Borrower or any of the Subsidiaries, (c) do not
and will not violate or result in a default under any indenture or any other
material agreement or instrument binding upon the Borrower or any of the
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of the Subsidiaries, and (d) do not
and will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of the Subsidiaries, except Liens created under the Loan
Documents or otherwise permitted under Article VI.

SECTION 3.04. Litigation Matters. There are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of the Subsidiaries that involve any of the Loan Documents or the Transactions.

SECTION 3.05. Use of Proceeds. The Letters of Credit were issued only for the
purposes set forth in the Original Credit Agreement.

SECTION 3.06. Senior Indebtedness. The Aggregate LC Obligations constitute
“Senior Indebtedness” under and as defined in the Subordinated Debt Documents.

SECTION 3.07. Security Interest. The Borrower is the legal and beneficial owner
of the LC Cash Collateral Account and the LC Cash Collateral, free and clear of
any Lien other than the Liens created under the Loan Documents and the Permitted
Encumbrances. This Agreement and the Additional Security Agreements are
effective to create in favor of the Issuing Banks Agent, for the benefit of the
Issuing Banks, a valid, enforceable and fully perfected security interest in and
Lien on all right, title and interest of the Borrower in the LC Cash Collateral
Account and the LC Cash Collateral, in each case prior and superior in right to
any other Person, other than any Permitted Encumbrance.

ARTICLE IV

Conditions

SECTION 4.01. Second Restatement Effective Date. The effectiveness of the
amendment and restatement of the Existing Credit Agreement, in the form of this
Agreement is subject to the satisfaction of the conditions precedent set forth
in Section 4 of the Second Amendment Agreement.

SECTION 4.02. Each Credit Event. The obligation of an Issuing Bank to amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
condition

 

18



--------------------------------------------------------------------------------

that, at the time of and immediately after giving effect to such amendment,
renewal or extension of such Letter of Credit, no Default shall have occurred
and be continuing. Each amendment, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty to the Issuing Bank
that shall have issued such Letter of Credit by the Borrower on the date thereof
as to the matters specified in this Section.

ARTICLE V

Affirmative Covenants

Until all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Issuing Banks that:

SECTION 5.01. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and the Issuing Banks Agent, promptly after any Financial
Officer or other executive officer of the Borrower becomes aware thereof,
written notice of the occurrence of any Default. Each notice delivered under
this Section shall be accompanied by a statement of a Financial Officer or other
executive officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.02. Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent and the Issuing Banks Agent, in each case within 30 days of
the effectiveness of any such change, written notice of any change in (a) the
Borrower’s legal name, (b) the Borrower’s identity, form of organization or
jurisdiction of organization or (c) the Borrower’s Federal Taxpayer
Identification Number or identifying number (if any) assigned by the
jurisdiction of its organization.

SECTION 5.03. Existence. The Borrower will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence.

SECTION 5.04. Further Assurances. (a) The Borrower will maintain the security
interests in the LC Cash Collateral Account and the LC Cash Collateral created
under this Agreement and the other Loan Documents as first priority, perfected
security interests.

(b) The Borrower will defend the right, title and interest of the Issuing Banks
Agent in and to the LC Cash Collateral Account and the LC Cash Collateral
against the claims and demands of all Persons. The Borrower will execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements and other documents), that may be required under any applicable law,
or that the Issuing Banks Agent may reasonably request, to maintain the security
interest in the LC Cash Collateral Account and the LC Cash Collateral, all at
the expense of the Borrower. The Borrower also agrees to provide to the Issuing
Banks Agent, from time to time upon request, evidence reasonably satisfactory to
the Issuing Banks Agent as to the perfection and priority of the Liens created
or intended to be created under this Agreement and the other Loan Documents.

 

19



--------------------------------------------------------------------------------

(c) The Borrower will promptly furnish to the Administrative Agent, the Issuing
Banks Agent or any Issuing Bank such information regarding the operations,
business affairs and financial condition of the Borrower or any Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent, the
Issuing Banks Agent or such Issuing Bank may reasonably request at any time and
from time to time during the occurrence and continuance of a Default or an Event
of Default.

ARTICLE VI

Negative Covenant

Until all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Issuing
Banks that the Borrower will not, and will not permit any Subsidiary to,
(a) sell, assign, transfer, exchange or otherwise dispose of the LC Cash
Collateral Account or the LC Cash Collateral, except as expressly provided in
Section 2.01, or (b) create, incur, assume or permit to exist any Lien on the LC
Cash Collateral Account or any LC Cash Collateral, or rights in respect of any
thereof, except the Liens created under the Loan Documents and the Permitted
Encumbrances.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any reimbursement obligation in respect of
any LC Disbursement when and as the same shall become due and payable;

(b) the Borrower shall fail to pay any interest or fee payable under this
Agreement, or shall have failed to make any deposit required to be made pursuant
to Section 2.01(h)(iii), in each case when and as the same shall come due and
payable or shall be required to be so made, and such failure shall continue
unremedied for a period of five days, or the Borrower shall fail to pay any
other amount (other than an amount referred to in clause (a) above) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of 10 days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with any Loan Document or any amendment

 

20



--------------------------------------------------------------------------------

or modification thereof or waiver thereunder, or in any document furnished in
writing pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02, 5.03 or 5.04(a) or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) above), and such failure shall continue unremedied for a period
of 30 days after written notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Issuing Bank);

(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(g) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (f) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(h) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due; or

(i) any Lien purported to be created under any Loan Document shall cease to be,
or shall be asserted by the Borrower not to be, a valid and perfected Lien, with
the priority required by the applicable Loan Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) above), and at any time thereafter during (but
only during) the continuance of such event, the Administrative Agent shall at
the request of the Required Issuing Banks or may with the Required Issuing
Banks’ written consent, by notice to the

 

21



--------------------------------------------------------------------------------

Borrower, declare the Obligations then outstanding to be due and payable in
whole, and thereupon the Obligations so declared to be due and payable shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event with respect to the Borrower described in clause (f) or
(g) above, the Obligations then outstanding shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.

SECTION 7.02. Remedies upon Event of Default. Upon the occurrence and during the
continuation of an Event of Default:

(a) the Issuing Banks Agent shall have the right, without notice or demand to
the Borrower, and at any time or from time to time, to charge, set-off or
otherwise apply all or part of the Obligations against the LC Cash Collateral or
any part thereof;

(b) the Issuing Banks Agent may exercise in respect of the LC Cash Collateral
Account or the LC Cash Collateral all the rights and remedies of a secured party
on default under the Uniform Commercial Code in effect in the State of New York,
including the sale, collection or other realization, at any time or from time to
time, on the LC Cash Collateral Account, the LC Cash Collateral or any part
thereof on such other terms as the Issuing Banks Agent may deem commercially
reasonable and without notice or demand to the Borrower except to the extent
required by law (and, if any such notice may be required by law, the Borrower
agrees that at least 10 days’ prior written notice shall constitute reasonable
notification); and

(c) the Issuing Banks Agent may apply (and, subject to Section 2.01(h), shall
have absolute discretion as to the time of application) any LC Cash Collateral
held by the Issuing Banks Agent, and all cash proceeds received by the Issuing
Banks Agent in respect of any sale of, collection from or other realization upon
all or any part of the LC Cash Collateral Account or the LC Cash Collateral
against, all or any part of the Obligations (the amounts so applied to be
distributed among the Issuing Banks pro rata in accordance with the amounts of
such obligations owed to them on the date of any such distribution).

SECTION 7.03. Issuing Banks Agent Appointed Attorney-in-Fact. The Borrower
hereby appoints the Issuing Banks Agent the attorney-in-fact of the Borrower for
the purpose of carrying out the provisions of this Article and of the Additional
Security Agreements and taking any action and executing any instrument that the
Issuing Banks Agent may deem necessary or advisable to accomplish the purposes
of this Article or of the Additional Security Agreements, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Issuing Banks Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Issuing Banks Agent’s name or in the name of the Borrower (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the

 

22



--------------------------------------------------------------------------------

LC Cash Collateral Account or the LC Cash Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of the LC Cash Collateral Account or the LC Cash Collateral or any part
thereof; (c) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on the LC Cash Collateral Account or the LC Cash Collateral or
any part thereof or to enforce any rights in respect of the LC Cash Collateral
Account or the LC Cash Collateral or any part thereof; (d) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to the LC Cash Collateral Account or the LC Cash Collateral or any part
thereof; and (e) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with the LC Cash Collateral Account or the LC Cash
Collateral or any part thereof, and to do all other acts and things necessary to
carry out the purposes of this Article and of the Additional Security
Agreements, as fully and completely as though the Issuing Banks Agent were the
absolute owner of the LC Cash Collateral Account and the LC Cash Collateral for
all purposes; provided that nothing herein contained shall be construed as
requiring or obligating the Issuing Banks Agent to make any commitment or to
make any inquiry as to the nature or sufficiency of any payment received by the
Issuing Banks Agent, or to present or file any claim or notice, or to take any
action with respect to the LC Cash Collateral Account or the LC Cash Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Issuing Banks Agent and the Issuing Banks shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them under this Article, and neither they nor any of their
Related Parties shall be responsible to the Borrower for any act or failure to
act under this Article, except to the extent of their own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable judgment.

ARTICLE VIII

The Agents

Each of the Issuing Banks hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement to serve as administrative
agent hereunder and under the other Loan Documents, and authorizes such entity
to take such actions and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

Each of the Issuing Banks hereby irrevocably appoints the entity named as
Issuing Banks Agent in the heading of this Agreement to serve as the issuing
banks agent hereunder and under the other Loan Documents and authorizes such
entity to take such actions and to exercise such powers as are delegated to the
Issuing Banks Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

23



--------------------------------------------------------------------------------

The Person serving as the Administrative Agent or the Issuing Banks Agent
hereunder shall have the same rights and powers in its capacity as an Issuing
Bank as any other Issuing Bank and may exercise the same as though it were not
the Administrative Agent or the Issuing Banks Agent, and such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent or the Issuing Banks Agent
hereunder and without any duty to account therefor to the Issuing Banks.

The Administrative Agent and the Issuing Banks Agent shall not have any duties
or obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) neither the Administrative Agent
nor the Issuing Banks Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing,
(b) neither the Administrative Agent nor the Issuing Banks Agent shall have any
duty to take any discretionary action or to exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise in writing by
the Required Issuing Banks (or such other number or percentage of the Issuing
Banks as shall be necessary under the circumstances as provided in Section 9.02)
or that the Issuing Banks Agent is required to exercise, provided that neither
the Administrative Agent nor the Issuing Banks Agent shall be required to take
any action that, in its opinion, could expose the Administrative Agent or the
Issuing Banks Agent, as the case may be, to liability or be contrary to any Loan
Document or applicable law, and (c) except as expressly set forth in the Loan
Documents, neither the Administrative Agent nor the Issuing Banks Agent shall
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of the Subsidiaries that is
communicated to or obtained by the Person serving as Administrative Agent, the
Issuing Banks Agent or any of their Related Parties in any capacity. The
Administrative Agent and the Issuing Banks Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Issuing Banks (or such other number or percentage of the Issuing Banks
as shall be necessary, or as the Administrative Agent or the Issuing Banks
Agent, as the case may be, shall believe in good faith to be necessary, under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct. Neither the Administrative Agent nor the
Issuing Banks Agent shall be deemed to have knowledge of any Default unless and
until written notice thereof is given to the Administrative Agent or the Issuing
Banks Agent by the Borrower or an Issuing Bank, and neither the Administrative
Agent nor the Issuing Banks Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or the Issuing Banks Agent, as applicable.

 

24



--------------------------------------------------------------------------------

The Administrative Agent and the Issuing Banks Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent and Issuing Banks Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. Each of the
Administrative Agent and the Issuing Banks Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Each of the Administrative Agent and the Issuing Banks Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by it. The Administrative Agent, the Issuing Banks Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent, the Issuing Banks Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or Issuing Banks Agent, as applicable.

Without limiting the foregoing, the Issuing Banks Agent may appoint any Issuing
Bank as a sub-agent of the Issuing Banks Agent for the purpose of holding any LC
Cash Collateral. Each Issuing Bank agrees that, notwithstanding any such
appointment of an Issuing Bank as a sub-agent of the Issuing Banks Agent, the
Issuing Banks Agent shall retain exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Cash Collateral Account (which term,
for purposes of this paragraph and each other provision hereof, shall include
any deposit or other account in which any such sub-agent holds any LC Cash
Collateral) and the LC Cash Collateral (which term, for the avoidance of doubt,
shall include any portion thereof held by any sub-agent of the Issuing Banks
Agent), except to the extent such dominion and control shall have been delegated
to such Issuing Bank as a sub-agent of the Issuing Banks Agent.

Subject to the appointment and acceptance of a successor to the Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Issuing Banks, the Issuing Banks Agent and the Borrower.
Upon any such resignation, the Required Issuing Banks shall have the right, with
the Borrower’s consent (which consent shall not be unreasonably withheld or
delayed), to appoint a successor. If no successor shall have been so appointed
by the Required Issuing Banks and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative

 

25



--------------------------------------------------------------------------------

Agent may, on behalf of the Issuing Banks, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Subject to the appointment and acceptance of a successor to the Issuing Banks
Agent as provided in this paragraph, the Issuing Banks Agent may resign at any
time by notifying the Administrative Agent, the Issuing Banks and the Borrower.
Upon any such resignation, the Issuing Banks shall have the right, with the
Borrower’s consent (which consent shall not be unreasonably withheld or
delayed), to appoint a successor. If no successor shall have been so appointed
by the Issuing Banks and shall have accepted such appointment within 30 days
after the retiring Issuing Banks Agent gives notice of its resignation, then the
retiring Issuing Banks Agent may, on behalf of the Issuing Banks, appoint a
successor Issuing Banks Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Issuing Banks Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Issuing Banks Agent, and the retiring Issuing Banks Agent
shall be discharged from its duties and obligations hereunder. After the Issuing
Banks Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring Issuing
Banks Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as
Issuing Banks Agent.

Each Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Issuing Banks Agent, any other Issuing Bank
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Banks Agent or any other Issuing Bank and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

26



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(a) if to the Borrower, to it at 1201 Elm Street, Suite 2100; Dallas, Texas
75270, Attention of Treasurer (Fax No. 214-854-3599), and if such notice is in
respect of a Default or an Event of Default with a copy to the same address,
Attention of General Counsel (Fax No. (214) 854-3677);

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Mr. Thai Pham (Fax No. (713) 750-2956), with a copy to JPMorgan Chase Bank,
N.A., 270 Park Avenue, New York, New York 10017, Attention of Mr. Barry Bergman
(Fax No. (212) 270-6637);

(c) if to the Issuing Banks Agent, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Mr. Thai Pham (Fax No. (713) 750-2956), with a copy to JPMorgan Chase Bank,
N.A., 270 Park Avenue, New York, New York 10017, Attention of Mr. Barry Bergman
(Fax No. (212) 270-6637); and

(d) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent, the Issuing Banks Agent and
the Borrower.

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Banks Agent or any Issuing Bank in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks Agent and the Issuing Banks hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance

 

27



--------------------------------------------------------------------------------

and for the purpose for which given. Without limiting the generality of the
foregoing, the amendment, renewal or extension of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, the Issuing Banks Agent or the applicable Issuing Bank may
have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Issuing Banks Agent and the Required Issuing Banks or, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Issuing Banks Agent and the Borrower, in each case with the
consent of the Required Issuing Banks; provided that no such agreement shall
(i) increase the amount of any Letter of Credit without the written consent of
the Issuing Bank that is the issuer thereof, (ii) reduce the amount of any LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Issuing Bank affected thereby,
(iii) postpone the LC Termination Date or the required date of reimbursement of
any LC Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, without
the written consent of each Issuing Bank affected thereby, (iv) change any of
the provisions of this Section or the percentage set forth in the definition of
the term “Required Issuing Banks” or any other provision of any Loan Document
specifying the number or percentage of Issuing Banks required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Issuing Bank, (v) change the
definition of the term “Pro Rata Share” without the written consent of each
Issuing Bank, (vi) change any of the provisions of clause (y) of
Section 2.01(h)(ii) without the written consent of each Issuing Bank affected
thereby, (vii) change any of the provisions of Section 2.01(k) without the
written consent of each Issuing Bank that shall have issued a Viacom LC
outstanding at such time, (viii) except as expressly provided herein, release
the LC Cash Collateral Account or any LC Cash Collateral from the Liens of any
Loan Document without the written consent of each Issuing Bank or (ix) change
any provision of any Loan Document in a manner that by its terms adversely
affects the rights in respect of payments due to one or more Issuing Banks
differently than those of the other Issuing Banks, without the written consent
of each such affected Issuing Bank; provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Banks Agent without the prior written
consent of the Administrative Agent or the Issuing Banks Agent, as the case may
be, (B) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of any Issuing Bank (but
not any other Issuing Bank) may be effected by an agreement or agreements in
writing entered into by the Borrower and such affected Issuing Bank and (C) any
Additional Security Agreement may be waived, amended or modified in accordance
with the terms thereof.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the

 

28



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Banks Agent and their Affiliates, including
the reasonable fees, charges and disbursements of counsel in connection with the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Banks Agent or any
Issuing Bank, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Banks Agent or any Issuing
Bank, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Issuing Banks Agent (and any sub-agent thereof), each Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Letter of
Credit or the use of the proceeds therefrom (including any refusal by an Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether initiated against or by any party
to this Agreement or any other Loan Document, any Affiliate of any of the
foregoing or any third party (and regardless of whether any Indemnitee is a
party thereto); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Issuing Bank severally agrees to pay to the Administrative Agent such
Issuing Bank’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such. For purposes hereof,
an Issuing Bank’s “pro rata share” shall be determined based upon its share of
the sum of the aggregate LC Exposures at the time.

 

29



--------------------------------------------------------------------------------

(d) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Issuing Banks Agent under paragraph (a) or (b) of this Section,
each Issuing Bank severally agrees to pay to the Issuing Banks Agent such
Issuing Bank’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Issuing Banks Agent in its capacity as such. For purposes hereof, an
Issuing Bank’s “pro rata share” shall be determined based upon its share of the
sum of the aggregate LC Exposures at the time.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising solely from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), except to the extent that such
claims arise from a breach by the Indemnitee of any Loan Document or from the
gross negligence, bad faith or willful misconduct of such Indemnitee, or (ii) on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Letter of Credit or the use of the proceeds thereof.

(f) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Issuing Bank (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their successors and assigns permitted
hereby, and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Issuing Banks Agent and the Issuing Banks)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Banks Agent or any Issuing Bank may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as any fee or any other amount payable under this

 

30



--------------------------------------------------------------------------------

Agreement is outstanding and unpaid or any Letter of Credit is outstanding. The
provisions of Sections 2.04, 2.05 and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the expiration or termination of the Letters
of Credit or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees or
expense reimbursements payable to the Administrative Agent or any arranger of
the credit facilities contemplated hereby constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement shall become effective as provided in the Second
Amendment Agreement, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their successors and assigns.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Issuing Bank and any Affiliate thereof is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Issuing Bank or any such Affiliate to or for the credit or the account
of the Borrower against any of and all the Obligations held by such Issuing
Bank, irrespective of whether or not such Issuing Bank shall have made any
demand under this Agreement and although such Obligations may be unmatured. The
rights of each Issuing Bank under this Section are in addition to other rights
and remedies (including other rights of setoff) which such Issuing Bank may
have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and

 

31



--------------------------------------------------------------------------------

unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Banks Agent or any
Issuing Bank may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01, such service to be effective
upon receipt. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks Agent and the Issuing Banks agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties, including accountants, legal counsel and other advisors (it
being

 

32



--------------------------------------------------------------------------------

understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (in which case such Person thereby required agrees to
inform the Borrower prior to such disclosure), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially similar to those of this Section, to (i) any assignee, or any
prospective assignee, of any of its rights or obligations under this Agreement
or (ii) any actual or prospective counterparty (or its Related Parties) to any
swap or derivative transaction relating to the Borrower or any Subsidiary and
its obligations, or (g) with the prior written consent of the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower, the Subsidiaries or their
businesses, other than any such information that is publicly available. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as a commercially prudent Person would
accord to its own confidential information.

SECTION 9.13. Patriot Act. The Issuing Banks hereby notify the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), they may be required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow each Issuing Bank to identify the Borrower in accordance with
the Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act and is effective for each Issuing Bank.

SECTION 9.14. No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Borrower
and the Subsidiaries, on the one hand, and the Administrative Agent, the Issuing
Banks Agent, the Issuing Banks and the Affiliates of any of the foregoing, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Issuing Banks Agent, the Issuing Banks or any Affiliate of any of the
foregoing, and no such duty will be deemed to have arisen in connection with any
such transactions or communications.

SECTION 9.15. Release of Security Interests. The security interests created in
the LC Cash Collateral Account and the LC Cash Collateral in favor of the
Issuing Banks Agent, for the benefit of the Issuing Banks, under this Agreement
and the Additional Security Agreements shall terminate when all the Obligations
have been indefeasibly paid in full, the LC Exposure has been reduced to zero
and the Issuing Banks

 

33



--------------------------------------------------------------------------------

have no further obligations to issue, amend, renew or extend Letters of Credit
hereunder. In connection with any termination pursuant to this Section, the
Issuing Banks Agent shall execute and deliver to the Borrower, at the Borrower’s
expense, all documents that the Borrower shall reasonably request to evidence
such termination. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Issuing Banks Agent.

 

34



--------------------------------------------------------------------------------

Schedule 2.01

 

Issuing Bank

  

Beneficiary

   Amount

Wachovia Bank, National Association

   Viacom    $ 4,797,704.72

Citicorp North America, Inc.

   Viacom    $ 4,797,704.72

JPMorgan Chase Bank, N.A.

   Viacom    $ 14,393,114.14

JPMorgan Chase Bank, N.A.

   Ohio Bureau of Workers’ Compensation    $ 266,000.00

JPMorgan Chase Bank, N.A.

   National Union Fire Insurance Company of Pittsburgh, PA    $ 29,825,107.00

JPMorgan Chase Bank, N.A.

   Travelers Casualty and Surety    $ 7,600,000.00              

Total

      $ 61,679,630.58              